               Case 3:20-cr-00010-RS Document 15 Filed 06/22/20 Page 1 of 3




 1   JEFF WOZNIAK (SBN 256738)
     Law Offices of Jeff Wozniak
 2   NATHAN PETERSON (SBN 288968)
     Law Offices of Nathan Peterson
 3   1663 Mission Street, Suite 200
     San Francisco, CA 94103
 4   t. (415) 864-5600
     f. (415) 865-0376
 5   jeff@jeffwozniaklaw.com
     nathan@stuarthanlonlaw.com
 6
     Attorneys for CAROLYN POWELL
 7
                          IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                                      CASE NO. CR 20-010 RS
     UNITED STATES OF AMERICA,
10                  Plaintiff,                          STIPULATION & ORDER
                                                        CONTINUING STATUS CONFERENCE
11   vs.

12   CAROLYN POWELL,
         a/k/a Carolyn Sharane Powell,
13
                    Defendant.
14
            The above-entitled matter is currently scheduled for Status Conference on June 23, 2020
15   at 2:30 p.m. In light of the reasons articulated in General Orders 72-2 and 73 regarding the
16   COVID-19 pandemic, and because, as a result of the pandemic, defense counsel has been

17   delayed in obtaining documents relevant to plea negotiations they wish to provide to the

     government, counsel for the defendant and the government stipulate and agree to continue the
18
     Status Conference to August 4, 2020 at 2:30 p.m.
19
            It is further stipulated by and between counsel for the government and counsel for the
20
     defendant that time be excluded under the Speedy Trial Act from June 23, 2020 through August
21
     4, 2020. The parties stipulate and agree that time be excluded under the Speedy Trial Act so that
22   the parties can comply with the mandates of General Orders 72-2 and 73, and so that defense

23   counsel can have additional time to provide documents relevant to plea negotiations to the

24   government. Further, the parties stipulate and agree that in light of the public health concerns



     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 1
               Case 3:20-cr-00010-RS Document 15 Filed 06/22/20 Page 2 of 3




 1
     outlined in General Orders 72-2 and 73, the ends of justice served by excluding time through
 2   August 4, 2020 from computation under the Speedy Trial Act outweigh the best interests of the
 3   public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 4          IT IS SO STIPULATED.

 5
     DATED: June 22, 2020                                          /s/                ___
                                                          JEFF WOZNIAK
 6                                                        NATHAN PETERSON
                                                          Counsel for Defendant Carolyn Powell
 7
     DATED: June 22, 2020                                          /s/                  ___
 8                                                        ANDREW J. BRIGGS
                                                          Special Assistant United States Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 2
                Case 3:20-cr-00010-RS Document 15 Filed 06/22/20 Page 3 of 3




 1
                                                  ORDER
 2          Based upon the facts set forth in the stipulation of the parties, and for good cause shown,
 3   the Court continues the Status Conference currently scheduled for June 23, 2020 at 2:30 p.m. to

 4   August 4, 2020 at 2:30 p.m.

            Furthermore, based upon the facts set forth in the stipulation of the parties and for good
 5
     cause shown, the Court finds that failing to exclude the time from June 23, 2020 through August
 6
     4, 2020 would unreasonably deny defense counsel and the defendant the reasonable time
 7
     necessary for effective preparation, taking into account the exercise of due diligence. 18 U.S.C.
 8
     § 3161(h)(7)(B)(iv). The Court further finds that, in light of the public health concerns outlined
 9   in General Orders 72-2 and 73, the ends of justice served by excluding the time from June 23,

10   2020 to August 4, 2020, from computation under the Speedy Trial Act outweigh the best

11   interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the

     parties, IT IS HEREBY ORDERED that the time from June 23, 2020 through August 4, 2020
12
     shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A),
13
     (B)(iv).
14
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16
             June 22, 2020
     DATED: ___________________                                   ___________________________
17                                                                HON. RICHARD SEEBORG
                                                                  United States District Judge
18

19

20

21

22

23

24


     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 3
